DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “further comprising: a shallow trench isolation structure comprising a dielectric material disposed within a trench defined by additional sidewalls of the semiconductor substrate, wherein the lower 20TSMC No. P20150803US04 / Attorney Docket No. TSMCP609USD electrode segment is disposed directly between sidewalls of the shallow trench isolation structure”. Fig. 2 shows lower electric segment 108 apear to disposed between sidewalls of plurality of STI 202 structure  and not between sidewalls of a single STI 202 structure. Accordingly, it is not clear whether  it was intended to recite  “further comprising: [[a]] shallow trench isolation structures comprising a dielectric material disposed within [[a]] trenches defined by additional sidewalls of the semiconductor substrate, wherein the lower 20TSMC No. P20150803US04 / Attorney Docket No. TSMCP609USD electrode segment is disposed directly between sidewalls of the shallow trench isolation structures” or . Examiner is interpreting it as such. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-4, 6-11, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by JEONG  et al. (US 2010/0163999 A1).
Regarding claim 1, JEONG discloses,


    PNG
    media_image1.png
    513
    804
    media_image1.png
    Greyscale

An integrated chip (Fig. 8) , comprising: 
a semiconductor substrate (10)  having sidewalls that define a recess (81) within an upper surface of the semiconductor substrate; 
a plurality of upper electrode segments (30) arranged over the semiconductor substrate and vertically separated from the upper surface of the semiconductor substrate by a first dielectric layer (20); 
a lower electrode segment (50 as marked) arranged directly between the sidewalls of the semiconductor substrate and directly between adjacent ones of the plurality of upper electrode segments; 
and a second dielectric layer (40) arranged directly between the sidewalls of the semiconductor substrate and the lower electrode segment and also directly between the plurality of upper electrode segments and the lower electrode segment(as seen).


Regarding claim 3, JEONG discloses the Integrated chip of claim 1 and further disclose, wherein the plurality of upper electrode segments comprise a first upper electrode segment (30 as marked) having an uppermost surface that faces away from the semiconductor substrate and that continuously extends between opposing outermost sidewalls of the first upper electrode segment (as seen).  

Regarding claim 4, JEONG discloses the Integrated chip of claim 1 and further disclose, wherein the lower electrode segment and the plurality of upper electrode segments have uppermost surfaces that face away from the semiconductor substrate and that are substantially co-planar (uppermost surface of 50 is substantially coplaner at its top edge  with a portion of upper most surface of 30).

Regarding claim 6, JEONG discloses the Integrated chip of claim 1 and further disclose, wherein the lower electrode segment has a first height (height of 50) and the plurality of upper electrode segments respectively have a second height (height of 30) that is less than the first height (height of 30 less than height of 50).  

Regarding claim 7, JEONG discloses the Integrated chip of claim 1 and further disclose, wherein the lower electrode segment does not laterally overlap the plurality of upper electrode segments (bottom portion of 50 does not laterally overlap with 30).

Regarding claim 8, JEONG discloses the Integrated chip of claim 1 and further disclose, wherein the lower electrode segment has an uppermost surface that faces away from the semiconductor substrate and that is completely confined between neighboring ones of the plurality of upper electrode segments (as seen). 

Regarding claim 9, JEONG discloses the Integrated chip of claim 1 and further disclose, wherein the plurality of upper electrode segments comprise a first upper electrode segment (as marked);
 and wherein an outermost sidewall of the first upper electrode segment (as marked) faces an outermost sidewall of the lower electrode segment, the outermost sidewall of the first upper electrode segment being separated from the outermost sidewall of the lower electrode segment by a non- zero distance (as seen).

Regarding claim 10, JEONG discloses,
An integrated chip (Fig. 8), comprising: 
a plurality of upper electrode segments (30) separated from a substrate (10)  by a first dielectric (20); 
a lower electrode segment (50) vertically extending from between the plurality of upper electrode segments to within the substrate (as seen); 
and a second dielectric (40) arranged between the substrate and the lower electrode segment and between the plurality of upper electrode segments and the lower electrode segment (as seen), wherein the lower electrode segment has an outermost sidewall (as marked) that extends from vertically below bottommost surfaces of the plurality of upper electrode segments to uppermost surfaces of the second dielectric (40) and the plurality of upper electrode segments (30) that face away from the substrate (as seen).

Regarding claim 11, JEONG discloses the Integrated chip of claim 10 and further disclose, wherein the plurality of upper electrode segments (30) comprise a first upper electrode segment (30 on left as marked) having opposing outermost sidewalls that continuously extend between a topmost surface and a bottommost surface of the first upper electrode segment (as seen). 

Regarding claim 16, JEONG discloses the Integrated chip of claim 10 and further disclose, further comprising: a doped region (82) disposed within the substrate and laterally surrounding the lower electrode segment, wherein the plurality of upper electrode segments are electrically coupled to the doped region (as seen).  

Regarding claim 17, JEONG discloses,
 An integrated chip, comprising: 
a plurality of upper electrode segments (30) separated from a substrate (10) by a first dielectric (20); 
a lower electrode segment (50 as marked) having a sidewall (left sidewall) vertically extending from an uppermost surface of the lower electrode segment to within the substrate (as seen); 
a second dielectric (40) arranged between the substrate  and the lower electrode segment and between the plurality of upper electrode segments and the lower electrode segment (as seen); 
and wherein the plurality of upper electrode segments (30) have outermost sidewalls that faces one another (as seen) and that are separated by a non-zero distance extending through the lower electrode segment, as viewed along a cross-sectional view (30 are separated by non-zero distance extending through 50).
 
Regarding claim 18, JEONG discloses the Integrated chip of claim 17 and further disclose, wherein the second dielectric (40) has an outermost sidewall that vertically extends from next to the plurality of upper electrode segments to below the plurality of upper electrode segments (as seen).  
 
Regarding claim 19, JEONG discloses the Integrated chip of claim 17 and further disclose, wherein the substrate comprises a semiconductor substrate (para [0010];
 and wherein the second dielectric (40) has an outermost sidewall that extends from next to the plurality of upper electrode segments to directly between sidewalls of the semiconductor substrate.  

Regarding claim 20, JEONG discloses the Integrated chip of claim 17 and further disclose, wherein the lower electrode segment vertically extends past bottommost surfaces of the plurality of upper electrode segments, the bottommost surfaces of the plurality of upper electrode segments facing the substrate (as seen). 

Claims 1-3, 10 & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lu et al. (US patent 5,429,978).

Regarding claims 1 , Lu discloses,


    PNG
    media_image2.png
    523
    727
    media_image2.png
    Greyscale


An integrated chip (Fig. 16) , comprising: 
a semiconductor substrate (10)  having sidewalls (as marked) that define a recess  within an upper surface of the semiconductor substrate; 
a plurality of upper electrode segments (polysilicon layer 14) arranged over the semiconductor substrate and vertically separated from the upper surface of the semiconductor substrate by a first dielectric layer (9); 
a lower electrode segment (ground plate 54) arranged directly between the sidewalls of the semiconductor substrate and directly between adjacent ones of the plurality of upper electrode segments; 
and a second dielectric layer (capacitor dielectric 52) arranged directly between the sidewalls of the semiconductor substrate and the lower electrode segment and also directly between the plurality of upper electrode segments and the lower electrode segment(as seen).

Regarding claim 2, Lu  discloses the Integrated chip of claim 1 and further disclose, wherein the lower electrode segment (54 on left) has an uppermost surface (L-M as marked) that faces away from the semiconductor substrate and that continuously extends between opposing outermost sidewalls of the lower electrode segment (as seen).

Regarding claim 3, Lu  discloses the Integrated chip of claim 1 and further disclose, wherein the plurality of upper electrode segments comprise a first upper electrode segment  having an uppermost surface (top surface of upper electrode 14 on left as marked) that faces away from the semiconductor substrate (as seen) and that continuously extends between opposing outermost sidewalls of the first upper electrode segment (as seen). 
 
Regarding claim 10, Lu discloses,
An integrated chip (Fig. 16), comprising: 
a plurality of upper electrode segments (polysilicon layer 14) separated from a substrate (10)  by a first dielectric (9); 
a lower electrode segment (ground plate 54) vertically extending from between the plurality of upper electrode segments to within the substrate (as seen); 
and a second dielectric (capacitor dielectric 52) arranged between the substrate and the lower electrode segment and between the plurality of upper electrode segments and the lower electrode segment (as seen), wherein the lower electrode segment has an outermost sidewall  that extends from vertically below bottommost surfaces of the plurality of upper electrode segments to uppermost surfaces of the second dielectric (52) and the plurality of upper electrode segments that face away from the substrate (as seen).

Regarding claim 12, Lu discloses the Integrated chip of claim 10 and further disclose, wherein the lower electrode segment  has an uppermost surface (uppermost surface of 54) that faces away from the substrate and that is completely confined between interior sidewalls of the second dielectric that face one another (as seen)

Regarding claim 13, Lu discloses the Integrated chip of claim 10 and further disclose, wherein the plurality of upper electrode segments (14) comprise a first upper electrode segment (upper electrode 14 on left) arranged along a first side of the lower electrode segment(54) and a second upper electrode segment (upper electrode 14 on right) arranged along an opposing second side of the lower electrode segment ; and wherein the second dielectric is completely confined between the first upper electrode segment and the second upper electrode segment. 

Regarding claim 14, Lu discloses the Integrated chip of claim 10 and further disclose, wherein the plurality of upper electrode segments comprise a first upper electrode segment (14 on left) ; and wherein the first dielectric laterally (considering first dielectric including 9 & oxide 22) extends from a sidewall of the second dielectric to past an outermost sidewall of the first upper electrode segment (9 & 22 extend past outermost left sidewall of 14 on left).
Regarding claim 15, Lu discloses the Integrated chip of claim 10 and further disclose, further comprising: a sidewall spacer (22 on left) arranged over the first dielectric, wherein the sidewall spacer covers an outermost sidewall of a first upper electrode segment (14 on left ) of the plurality of upper electrode segments .


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 5 ,the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

“further comprising: a shallow trench isolation structure comprising a dielectric material disposed within a trench defined by additional sidewalls of the semiconductor substrate, wherein the lower 20TSMC No. P20150803US04 / Attorney Docket No. TSMCP609USD electrode segment is disposed directly between sidewalls of the shallow trench isolation structure”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                      /SHAHED AHMED/Primary Examiner, Art Unit 2813